     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
 4    Woodland Hills, CA 91367
 5    Phone: 323-306-4234
      Fax: 866-633-0228
 6
      tfriedman@toddflaw.com
 7    abacon@toddflaw.com
 8    mgeorge@toddflaw.com
      Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                                               )   Case No.
13   JIMMY GUARDINO, individually and )
     on behalf of all others similarly situated, )   CLASS ACTION
14
                                                 )
15   Plaintiff,                                  )   COMPLAINT FOR VIOLATIONS
16                                               )   FOR DAMAGES
            vs.                                  )
17                                               )
18   MACY’S CREDIT AND CUSTOMER )
     SERVICES, INC., and DOES 1 through )            DEMAND FOR JURY TRIAL
19
     10, inclusive, and each of them,            )
20                                               )
21
     Defendant.                                  )
                                                 )
22                                               )
23                                               )
                                                 )
24                                               )
25                                               )
                                                 )
26
           Plaintiff JIMMY GUARDINO (“Plaintiff”), individually and on behalf of all
27
     others similarly situated, alleges the following upon information and belief based
28



                                    CLASS ACTION COMPLAINT
                                               -1-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 2 of 9 Page ID #:2




 1   upon personal knowledge:
 2
 3                              NATURE OF THE CASE
 4         1.     Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of MACY’S CREDIT AND
 7   CUSTOMER SERVICES, INC. (“Defendant”), in negligently, knowingly, and/or
 8   willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of the
 9   Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby
10   causing Plaintiff to incur charges for incoming calls and invading Plaintiff’s
11   privacy.
12                             JURISDICTION & VENUE
13         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of California, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendant, an
16   Illinois company. Plaintiff also seeks up to $1,500.00 in damages for each call in
17   violation of the TCPA, which, when aggregated among a proposed class in the
18   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
19   Therefore, both diversity jurisdiction and the damages threshold under the Class
20   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
21         3.     Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
23   business within the State of California and Plaintiff resides within the County of
24   Los Angeles.
25                                       PARTIES
26         4.     Plaintiff, JIMMY GUARDINO (“Plaintiff”), is a natural person
27   residing in Woodland Hills, California and is a “person” as defined by 47 U.S.C. §
28   153 (39).


                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 3 of 9 Page ID #:3




 1          5.       Defendant, MACY’S CREDIT AND CUSTOMER SERVICES, INC.
 2   (“Defendant”) is a debt collection company, and is a “person” as defined by 47
 3   U.S.C. § 153 (39).
 4          6.       The above named Defendant, and its subsidiaries and agents, are
 5   collectively referred to as “Defendants.” The true names and capacities of the
 6   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 7   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 8   names. Each of the Defendants designated herein as a DOE is legally responsible
 9   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
10   Complaint to reflect the true names and capacities of the DOE Defendants when
11   such identities become known.
12          7.       Plaintiff is informed and believes that at all relevant times, each and
13   every Defendant was acting as an agent and/or employee of each of the other
14   Defendants and was acting within the course and scope of said agency and/or
15   employment with the full knowledge and consent of each of the other Defendants.
16   Plaintiff is informed and believes that each of the acts and/or omissions complained
17   of herein was made known to, and ratified by, each of the other Defendants.
18                                FACTUAL ALLEGATIONS
19          8.       Beginning in or around May of 2019, Defendant contacted Plaintiff
20   on Plaintiff’s cellular telephone number ending in -5000, in an attempt to collect
21   on an alleged debt.
22          9.       During the aforementioned call, Defendant asked to speak to someone
23   other than Plaintiff. Plaintiff told Defendant that they had the wrong number.
24   Plaintiff also said that the alleged outstanding debt belonged to someone else, not
25   to Plaintiff.
26          10.      Plaintiff returned Defendant’s calls multiple times asking Defendant
27   to stop calling and remove his number. Additionally, Plaintiff spoke to several
28   customer service representatives and two supervisors.


                                     CLASS ACTION COMPLAINT
                                                -3-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 4 of 9 Page ID #:4




 1         11.      Despite Plaintiff’s attempts to stop the calls, Defendant continued to
 2   contact Plaintiff.
 3         12.      Plaintiff neither provided Defendant with his cellular telephone
 4   number, nor gave Defendant permission to call it.
 5         13.      Defendant placed multiple calls to Plaintiff’s cellular telephone placed
 6   via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
 7   227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
 8         14.      This ATDS has the capacity to store or produce telephone numbers to
 9   be dialed, using a random or sequential number generator.
10         15.      Plaintiff received numerous collection calls from Defendant for over
11   a 2 month period.
12         16.      The telephone numbers that Defendant, or its agents, called was
13   assigned to cellular telephone services for which Plaintiff incurs a charge for
14   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
15         17.      These telephone calls constituted calls that were not for emergency
16   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
17         18.      Plaintiff has never provided any personal information, including his
18   cellular telephone number to Defendant for any purpose. As such, neither
19   Defendant nor its agents were provided with prior express consent to place calls
20   via its ATDS to Plaintiff’s cellular telephone, pursuant to 47 U.S.C. § 227
21   (b)(1)(A).
22         19.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
23   § 227(b)(1).
24                                 CLASS ALLEGATIONS
25         20.      Plaintiff brings this action individually and on behalf of all others
26   similarly situated, as a member the proposed classes (hereafter, “The Class”)
27   defined as follows:
28
                    All persons within the United States who received any

                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 5 of 9 Page ID #:5




 1                collection telephone calls from Defendant to said
                  person’s cellular telephone made through the use of any
 2                automatic telephone dialing system or an artificial or
 3                prerecorded voice and such person had not previously
                  consented to receiving such calls within the four years
 4
                  prior to the filing of this Complaint
 5
 6         21.    Plaintiff represents, and is a member of, The Class, consisting of all
 7   persons within the United States who received any collection telephone calls from
 8   Defendant to said person’s cellular telephone made through the use of any
 9   automatic telephone dialing system or an artificial or prerecorded voice and such
10   person had not previously provided their cellular telephone number to Defendant
11   or express consent to be called with an automatic telephone dialing system or
12   artificial or prerecorded voice within the four years prior to the filing of this
13   Complaint.
14         22.    Defendant, its employees and agents are excluded from The Class.
15   Plaintiff does not know the number of members in The Class, but believes the Class
16   members number in the thousands, if not more. Thus, this matter should be
17   certified as a Class Action to assist in the expeditious litigation of the matter.
18         23.    The Class is so numerous that the individual joinder of all of its
19   members is impractical. While the exact number and identities of The Class
20   members are unknown to Plaintiff at this time and can only be ascertained through
21   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
22   The Class includes thousands of members.           Plaintiff alleges that The Class
23   members may be ascertained by the records maintained by Defendant.
24         24.    Plaintiff and members of The Class were harmed by the acts of
25   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
26   and Class members via their cellular telephones thereby causing Plaintiff and Class
27   members to incur certain charges or reduced telephone time for which Plaintiff and
28   Class members had previously paid by having to retrieve or administer messages


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 6 of 9 Page ID #:6




 1   left by Defendant during those illegal calls, and invading the privacy of said
 2   Plaintiff and Class members.
 3         25.    Common questions of fact and law exist as to all members of The
 4   Class which predominate over any questions affecting only individual members of
 5   The Class. These common legal and factual questions, which do not vary between
 6   Class members, and which may be determined without reference to the individual
 7   circumstances of any Class members, include, but are not limited to, the following:
 8                a.    Whether, within the four years prior to the filing of this
 9                      Complaint, Defendant made any collection call (other than a
10                      call made for emergency purposes or made with the prior
11                      express consent of the called party) to a Class member using
12                      any automatic telephone dialing system or any artificial or
13                      prerecorded voice to any telephone number assigned to a
14                      cellular telephone service;
15                b.    Whether Plaintiff and the Class members were damaged
16                      thereby, and the extent of damages for such violation; and
17                c.    Whether Defendant should be enjoined from engaging in such
18                      conduct in the future.
19         26.    As a person who received numerous collection calls from Defendant
20   using an automatic telephone dialing system or an artificial or prerecorded voice,
21   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
22   typical of The Class.
23         27.    Plaintiff will fairly and adequately protect the interests of the members
24   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
25   class actions.
26         28.    A class action is superior to other available methods of fair and
27   efficient adjudication of this controversy, since individual litigation of the claims
28   of all Class members is impracticable. Even if every Class member could afford


                                  CLASS ACTION COMPLAINT
                                             -6-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 7 of 9 Page ID #:7




 1   individual litigation, the court system could not. It would be unduly burdensome
 2   to the courts in which individual litigation of numerous issues would proceed.
 3   Individualized litigation would also present the potential for varying, inconsistent,
 4   or contradictory judgments and would magnify the delay and expense to all parties
 5   and to the court system resulting from multiple trials of the same complex factual
 6   issues. By contrast, the conduct of this action as a class action presents fewer
 7   management difficulties, conserves the resources of the parties and of the court
 8   system, and protects the rights of each Class member.
 9         29.    The prosecution of separate actions by individual Class members
10   would create a risk of adjudications with respect to them that would, as a practical
11   matter, be dispositive of the interests of the other Class members not parties to such
12   adjudications or that would substantially impair or impede the ability of such non-
13   party Class members to protect their interests.
14         30.    Defendant has acted or refused to act in respects generally applicable
15   to The Class, thereby making appropriate final and injunctive relief with regard to
16   the members of the Class as a whole.
17                             FIRST CAUSE OF ACTION
18          Negligent Violations of the Telephone Consumer Protection Act
19                                47 U.S.C. § 227 et seq..
20         31.    Plaintiff repeats and incorporates by reference into this cause of action
21   the allegations set forth above at Paragraphs 1-28.
22         32.    The foregoing acts and omissions of Defendant constitute numerous
23   and multiple negligent violations of the TCPA, including but not limited to each
24   and every one of the above cited provisions of 47 U.S.C. § 227 et seq..
25         33.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
26   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
27   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
28         34.    Plaintiff and the Class members are also entitled to and seek injunctive


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 8 of 9 Page ID #:8




 1   relief prohibiting such conduct in the future.
 2                             SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                             Act
 5                                   47 U.S.C. § 227 et seq.
 6           35.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-28.
 8           36.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
11   seq..
12           37.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16           38.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                                  PRAYER FOR RELIEF
19    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                               FIRST CAUSE OF ACTION
21           Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. § 227 et seq.
23                  As a result of Defendant’s negligent violations of 47 U.S.C. §227 et
24                  seq., Plaintiff and the Class members are entitled to and request $500
25                  in statutory damages, for each and every violation, pursuant to 47
26                  U.S.C. 227(b)(3)(B).
27                  Any and all other relief that the Court deems just and proper.
28



                                    CLASS ACTION COMPLAINT
                                               -8-
     Case 2:19-cv-06675-SVW-RAO Document 1 Filed 08/01/19 Page 9 of 9 Page ID #:9




 1
 2                           SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                            Act
 5                                 47 U.S.C. § 227 et seq.
 6                As a result of Defendant’s willful and/or knowing violations of 47
 7                U.S.C. §227 et seq., Plaintiff and the Class members are entitled to
 8                and request treble damages, as provided by statute, up to $1,500, for
 9                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
10                U.S.C. §227(b)(3)(C).
11                Any and all other relief that the Court deems just and proper.
12                                    JURY DEMAND
13         39.    Pursuant to the Seventh Amendment to the Constitution of the United
14   States of America, Plaintiff is entitled to, and demands, a trial by jury.
15
16         Respectfully Submitted this 1st Day of August, 2019.
17                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
                                       By: /s/ Todd M. Friedman
19
                                           Todd M. Friedman
20                                         Law Offices of Todd M. Friedman
21
                                           Attorney for Plaintiff

22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
